Citation Nr: 0800145	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial compensable disability rating 
for asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran had active military service from January 1961 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus but granted service connection and assigned a 
noncompensable (zero percent) rating for asbestosis.

The Board sees the veteran filed a notice of disagreement 
(NOD) to initiate an appeal of all three issues.  The RO then 
properly responded by sending him a statement of the case 
(SOC).  In his substantive appeal (VA Form 9), however, 
the veteran limited his appeal to the claims for service 
connection for hearing loss and the propriety of the initial 
noncompensable rating for his service-connected asbestosis.  
Therefore, the issue of entitlement to service connection for 
tinnitus is not on appeal at this time.  See 38 C.F.R. 
§§ 20.200, 20. 202 (2007).  

The veteran testified at a Travel Board hearing held before 
the undersigned Veterans Law Judge in August 2007.  During 
his hearing, the veteran again raised the issue of 
entitlement to service connection for tinnitus.  Because the 
October 2004 rating decision is final, however, the 
appropriate issue is now whether new and material evidence 
has been submitted to reopen this claim of entitlement to 
service connection for tinnitus.  See 38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 3.156, 20.1103.  And since 
this claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.  

The Board is remanding the claim for an initial compensable 
disability rating for asbestosis to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  However, the Board will go ahead and decide the 
claim for hearing loss.




FINDING OF FACT

Noise exposure during the veteran's military service 
contributed to his current bilateral hearing loss.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, a September 2004 VA audiological evaluation 
report confirms that the veteran has a bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  During his 
hearing and in written statements, the veteran has attributed 
his hearing loss to acoustic trauma while on active duty.  He 
maintains that he was exposed to significant levels of noise 
in service, without the use of hearing protection, from 
firearms, helicopters, aircraft engines, electrical 
generators, and in garages doing auto repair.  He reports 
that his only noise exposure after service was from working 
in a factory for Union Carbine from 1976 to 1992, during 
which time he used hearing protection.  

The veteran's service medical records show that he may have 
developed some hearing loss in each ear while on active duty.  
Audiometric testing was not performed during his entrance 
examination in January 1961.  However, both whispered-voice 
and spoken-voice testing were preformed at that time, which 
revealed that his hearing was normal (15/15) bilaterally.  

Then, approximately nine years later, audiometric testing at 
the time of his discharge examination in May 1970 revealed 
some degree of hearing loss.  In this regard, testing in the 
right ear revealed a 20-decibel loss at the 500 Hz level, a 
15-decibel loss at the 1000 Hz level, a 10-decibel loss at 
the 2000 Hz level, and a 25-decibel loss at the 3000 Hz 
level.  Testing in the left ear revealed a 5-decibel loss at 
the 500 Hz level, a 15-decibel loss at the 1000 and 2000 Hz 
levels, and a 25-decibel loss at the 3000 Hz level.

The Board acknowledges that these findings do not meet the 
criteria for a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Nevertheless, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a veteran 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  In addition, the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). Cf. 38 
C.F.R.         § 3.385.  Since the veteran had a 25-decibel 
loss at the 3000 Hz level in each ear at the time of his 
discharge examination, the Board assumes that some hearing 
loss was present at the time of his discharge from service.  
Unfortunately, because audiometric testing was not performed 
during his entrance examination - which would have provided 
valuable evidence for comparison purposes - it is unclear 
whether an upward shift actually occurred during service. 

The Board notes, however, that evidence developed after 
service supports the veteran's claim.  The record shows that 
the veteran was first diagnosed with a left-ear hearing loss 
disability in March 1976, when he first began working for 
Union Carbine.  Audiometric testing at that time revealed, in 
the right ear, a 15-decibel loss at the 500 Hz level, a 10-
decibel loss at the 1000 Hz level, a zero-decibel loss at the 
2000 Hz level, a 15-decibel loss at the 3000 Hz level, and a 
20-decibel loss at the 4000 Hz level.  Testing in the left 
ear revealed a 5-decibel loss at the 500 Hz level, a zero-
decibel loss at the 1000 Hz level, a 15-decibel loss at the 
2000 Hz level, a 10-decibel loss at the 3000 Hz level, and a 
45-decibel loss at the 4000 Hz level.  These findings clearly 
show a left-ear hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  Repeat testing in 1977, 1979, and 1980 
confirm these findings and show a slight upward trend 
bilaterally.  In any event, although it appears that the 
veteran's hearing loss worsened slightly during this four-
year period, this increase does not negate the fact that at 
least some of the veteran's hearing loss appears to be 
related to in-service noise exposure. 

The record also includes medical opinions both for an against 
the veteran's claim.  On the one hand, the September 2004 VA 
examination report includes a medical opinion that military 
noise exposure did not contribute to his hearing loss.  The 
problem with this opinion is that it is based, at least in 
part, on the audiologist's finding that audiometric data from 
the veteran's discharge examination showed normal hearing 
bilaterally.  As previously discussed, however, this is not 
the case.  The threshold for normal hearing is from zero to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  
Since the discharge examination notes a 25-decibel loss at 
the 3000 Hz level in both ears, some level of hearing loss 
was present at that time - although not sufficient for VA 
compensation purposes.  38 C.F.R. § 3.385.  In short, the 
Board questions the probative value on the VA examiner's 
opinion.

On the other hand, a private audiologist provided a medical 
opinion in support of the veteran's claim.  In a January 2004 
report, D.M., M.D., determined that at least some of the 
veteran's hearing loss is related to in-service noise 
exposure.  Dr. D.M. indicated that she had reviewed the March 
1976 audiogram from Union Carbine.  She also recorded the 
veteran's history of both in-service and post-service noise 
exposure.  She then opined that the veteran's current hearing 
loss was most likely secondary to his service in Vietnam.  
She also explained that "[h]is progressive high-frequency 
sensorineural hearing loss since 1976, most likely, is a 
combination of noise exposure and age-related hearing loss."  

Based on the foregoing, the medical evidence concerning the 
determinative issue of whether the veteran's bilateral 
hearing is related to noise exposure coincident with his 
military service is in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In this regard, the 
evidence shows that this current hearing loss disability is 
mostly likely due to both in-service and post-service noise 
exposure as well as his advanced age.  With respect to in-
service noise exposure, the service medical records show some 
level of hearing loss at the time of his military discharge - 
even though that level does not equate to a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385.  In 
addition, while a VA examiner provided a medical opinion 
against the claim, a private audiologist provided a medical 
opinion in favor of the claim.  

In these situations, the veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
veteran's favor concerning the origin of his bilateral 
hearing loss, Board finds that service connection is 
warranted for this condition.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  

In conclusion, the Board finds that service connection for 
bilateral hearing loss is warranted.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties pursuant to the Veterans Claims 
Assistance Act of 2000. 38 U.S.C.A. § 5100 et seq.  In other 
words, the Board finds that no further notification or 
assistance would be helpful, and deciding the appeal at this 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the veteran's claim of entitlement 
to an initial compensable disability rating for asbestosis. 

The criteria for rating asbestosis involve an assessment of 
both Forced Vital Capacity (FVC) and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO).  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2007).  
In this case, however, a pulmonary function test performed in 
connection with the veteran's September 2004 VA examination 
does not include a DLCO level.  Consequently, this 
examination report is inadequate for rating purposes.  

Therefore, the RO should schedule the veteran for a VA 
pulmonary examination to determine the current nature and 
severity of his service-connected asbestosis.  See 38 
U.S.C.A. § 5103A (West Supp. 2005); see also, Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).  Since the 
veteran has a history of smoking, the examiner should 
determine whether, and to what extent, there is any pulmonary 
nonservice-connected comorbidity influencing any test 
results.

Accordingly, the case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and severity of his service-
connected asbestosis.  The claims file 
must be made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.  

Pulmonary function testing should be 
performed which documents both the 
veteran's Forced Vital Capacity (FVC) as 
well as his Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO).  

The examiner should also document: (1) 
whether the veteran's maximum exercise 
capacity is less than 15 ml/kg/min oxygen 
consumption with cardio respiratory 
limitation; 15-20 ml/kg/min; or other; 
and (2) whether he experiences 
cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.

If possible, the examiner should 
determine whether, and to what extent, 
there is any pulmonary nonservice-
connected comorbidity (e.g., disability 
caused by smoking) influencing these test 
results.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

2.  Then readjudicate the claim 
concerning the propriety of the initial 
noncompensable rating for asbestosis in 
light of the additional evidence.  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


